DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 7 is objected to because of the following informalities:  
(a) On lines 9 and 11, replace the word “if” to the word –when--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XUE et al. (US 2014/0269691 – cited on IDS filed on 03/18/2020).
Regarding claim 1,  Xue discloses a method, comprising:

evaluating a metric for each of at least two routes discovered in the topology (Fig. 6, step 615, 635; p. [0083], lines 12-end; p. [0086], lines 4-end; the hybrid device find candidate available paths (i.e., routes) to the destination based on the topology, if multiple are available, the hybrid device determines an extended end-to-end path capacity for each path (i.e., evaluating metric)); 
receiving a packet that identifies a first STA of the one or more STAs as an intended destination of the packet (Fig. 6, step 610; p. [0083], lines 1-12; a hybrid device obtains an incoming packet destined to a destination hybrid device (i.e., first STA), the packet includes the destination address);
selecting a route of the at least two routes over which to send the packet based on the metric, each of the at least two routes reaching the first STA (Fig. 6, steps 650, 660; p. [0088], lines 2-4; the best path (i.e., route) is selected); and
sending the packet from a reconfigurable multi-radio bridge over the selected route toward the first STA (Fig. 6, step 660; p. [0087], lines 7-end; p. [0061]; the hybrid device uses the selected path to forward the packet to the destination).
Regarding claim 12, Xue discloses the method of claim 1, wherein the evaluating the metric for each of the at least two routes comprise evaluating at least one of: supported modulation and coding scheme (MCS), received signal strength indicator (RSSI), clear channel assessment (CCA) level, interference, estimated throughput, airtime, traffic priority, route congestion, and 
Regarding claim 17, Xue discloses a reconfigurable multi-radio bridge system comprising:
a network (Fig. 1; p. [0027]-[0028]); a memory (p. [0121]); and a processor operatively coupled to the memory (p. [0127]), where the processor configured to:
discover a topology of the network that includes one or more wireless stations (STAs) (p. [0020]; the topology of the network may include wireless local area network WLAN devices (i.e., wireless stations STAs));
evaluate a metric for each of at least two routes discovered in the topology (Fig. 6, step 615, 635; p. [0083], lines 12-end; p. [0086], lines 4-end; the hybrid device find candidate available paths (i.e., routes) to the destination based on the topology, if multiple are available, the hybrid device determines an extended end-to-end path capacity for each path (i.e., evaluating metric)); 
receive a packet that identifies a first STA of the one or more STAs as an intended
destination of the packet (Fig. 6, step 610; p. [0083], lines 1-12; a hybrid device obtains an incoming packet destined to a destination hybrid device (i.e., first STA), the packet includes the destination address);
select a route of the at least two routes over which to send the packet based on the metric, each of the at least two routes reaching the first STA (Fig. 6, steps 650, 660; p. [0088], lines 2-4; the best path (i.e., route) is selected); and
send the packet from a reconfigurable multi-radio bridge over the selected route toward the first STA (Fig. 6, step 660; p. [0087], lines 7-end; p. [0061]; the hybrid device uses the selected path to forward the packet to the destination).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over XUE et al. in view of KING (US 2009/0154390).
	Regarding claim 2, Xue discloses the method according to claim 1, but does not particularly disclose wherein the receiving comprises receiving the packet in a first frequency band and the sending comprises sending the packet in a second frequency band different from the first frequency band.
However, in a related art, King teaches wherein the receiving comprises receiving the packet in a first frequency band and the sending comprises sending the packet in a second frequency band different from the first frequency band (abstract; the packet repeater (i.e., multi-radio bridge) receives a signal and retransmit on a different channel, the packet/signal is retransmitted on another channel/frequency so that it doesn’t cause interference between the data packets being received and those being retransmitted – p. [0032], [0010]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Xue with the teachings of Akhavan-Saraf, since such a modification would allow configuring multi-radio devices so that the radio units can operate concurrently and use different channels to avoid co-channel interference (p. [0047]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Xue with the teachings of King, in order to avoid inter-channel interference between the transmit and receive signals.
Regarding claim 3, Xue discloses the method of claim 1, but does not particularly disclose wherein the receiving comprises converting a carrier frequency into an intermediate frequency.
However, King teaches wherein the receiving comprises converting a carrier frequency into an intermediate frequency (abstract; received signal is down converted to an intermediate frequency IF that is passed through a band pass filter). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Xue with the teachings of King, since it will provide the desired isolation between the channel received and the channel use for retransmitting (p. [0046]).
Regarding claim 4, Xue discloses the method of claim 1, but does not particularly disclose wherein the sending comprises converting a baseband signal into an intermediate frequency.
However, King teaches wherein the sending comprises converting a baseband signal into an intermediate frequency (abstract; p. [0011]; received signal is down converted to an intermediate frequency IF that is passed through a band pass filter). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Xue with the teachings of King, since it will provide the desired isolation between the channel received and the channel use for retransmitting (p. [0046]).

9.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over XUE et al. in view of AKHAVAN-SARAF et al. (US 2016/0081139).
Regarding claim 14, Xue discloses a reconfigurable multi-radio bridge (Fig. 1; p. [0027], lines 11-end; p. [0028]; the hybrid device -102 that are often multi-interface and capable of operating across multiple network technologies and various network bridging capabilities), comprising:
a first reconfigurable radio (p. [0028], lines 12-18; the hybrid device can comprise two or more communication interface two or more communication networks, thus it is inherent that the hybrid device includes a first reconfigurable radio to communicate over a first communication network); and
a second reconfigurable radio (p. [0028], lines 12-18; the hybrid device can comprise two or more communication interface two or more communication networks, thus it is inherent that the hybrid device includes a second reconfigurable radio to communicate over a first communication network).
But, Xue does not particularly disclose wherein the first reconfigurable radio comprising a first transmit/receive (TX/RX) channel and a second TX/RX channel, wherein the first reconfigurable radio is configured to selectively transmit and receive data on the first TX/RX channel or the second TX/RX channel and the second reconfigurable radio comprising a third TX/RX channel and a fourth TX/RX channel, wherein the second reconfigurable radio is configured to selectively transmit and receive data on the third TX/RX channel or the fourth TX/RX channel.
However, in an analogous art, Akhavan-Saraf teaches a multi-radio device that includes a first reconfigurable radio and a second reconfigurable radio (Abstract; p. [0011], lines 1-14; dual radio AP includes two radios), wherein the first reconfigurable radio comprising a first transmit/receive (TX/RX) channel and a second TX/RX channel, wherein the first reconfigurable radio is configured to selectively transmit and receive data on the first TX/RX channel or the second TX/RX channel (p. [0045], [0047]; the dual radio AP (i.e., multi-radio bridge) includes one radio of 5GHz, wherein the first channel may be tuned to first channel such as 36 – p. [0047], the channels may be configured such that co-channel interference is minimized , similarly the first radio may be configured to operate at channel 52 (i.e., second channel) – p. [0048]) and the second reconfigurable radio comprising a third TX/RX channel and a fourth TX/RX channel, wherein the second reconfigurable radio is configured to selectively transmit and receive data on the third TX/RX channel or the fourth TX/RX channel (p. [0045], [0047]; the dual radio AP (i.e., multi-radio bridge) includes a second radio of 5GHz, wherein the first channel may be tuned to a second different channel such as 40 (i.e., third channel) – p. [0047], and further may be configured to operate at channel number 56 (i.e., fourth channel) – p. [0048]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Xue with the teachings of Akhavan-Saraf, since such a modification would allow configuring multi-radio devices so that the radio units can operate concurrently and use different channels to avoid co-channel interference (p. [0047]).
Regarding claim 15, the combination of Xue and Akhavan-Saraf disclose the reconfigurable multi-radio bridge of claim 14, Xue further discloses wherein to selectively transmit and receive data, the first reconfigurable radio and the second reconfigurable radio are configured to:
discover a topology of a network that includes one or more wireless stations (STAs) (p. [0021], lines 8-12; p. [0032]-[0034], [0036]-[0037]) that includes one or more wireless stations (STAs) (p. [0020]; the topology of the network may include wireless local area network WLAN devices (i.e., wireless stations STAs));
evaluate a metric for each of at least two routes discovered in the topology; receive a packet that identifies a STA of the one or more STAs as an intended destination of the packet (Fig. 6, step 615, 635; p. [0083], lines 12-end; p. [0086], lines 4-end; the hybrid device find candidate available paths (i.e., routes) to the destination based on the topology, if multiple are available, the hybrid device determines an extended end-to-end path capacity for each path (i.e., evaluating metric));
select a route of the at least two routes over which to send the packet based on the metric, each of the at least two routes reaching the STA (Fig. 6, steps 650, 660; p. [0088], lines 2-4; the best path (i.e., route) is selected); and
send the packet over the selected route toward the STA (Fig. 6, step 660; p. [0087], lines 7-end; p. [0061]; the hybrid device uses the selected path to forward the packet to the destination).

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over XUE et al. in views of AKHAVAN-SARAF et al., and MOW et al. (US 2016/0174293).
Regarding claim 16, the combination of Xue and Akhavan-Saraf disclose the reconfigurable multi-radio bridge of claim 14, but does not particularly disclose wherein:
the first TX/RX channel comprises a first baseband (BB) circuit, a first radio frequency (RF) circuit, a first front end module (FEM), and a first antenna; the second TX/RX channel comprises the first BB circuit, a second FEM, and a second antenna; the third TX/RX channel comprises a second BB circuit, a second RF circuit, a third FEM, and a third antenna; and the fourth TX/RX channel comprises the second BB circuit, a fourth FEM, and a fourth antenna.
However, Mow teaches a multi-radio device that includes a wireless circuitry that includes multiple baseband processors, front-end modules, and antennas that are associated multiple radios (abstract; Fig. 1; p. [0008], [0016], [0017]; each baseband processor may operate in conjunction with an associated wireless transceiver circuit such as one of radios 20 and association front-end module, there may be an antenna associated with each front-end module and radio – p. [0017]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Xue and Akhavan-Saraf, with the teachings of Mow, since such wireless circuit components (e.g., baseband processor, front end module, etc.) are necessary for handling the different types of communication traffic associated with each radio (p. [0016]).


Allowable Subject Matter
11.	Claims 5-11, 13, and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643